R-512

                                         OFl?ICE           OF

                         THE ATTORNEY                       GENERAL
                                       ACTSTIN.      TEXAS
PRICE   DANIEL
ATTORNEY GENERAL
                                        June   4,   1947

       Honorable Tom Mart in, Chairmen,
       Came and Fisheries    Committee,
       House of Representat lve s,
       Austin, Texas       .            Opinion No. v-237
                                                    Re :    Constitutionality
                                                            of H. B. 309 amend-
                                                            ing Article    48Oa,
                                                            Penal Code 1925.
       Deer       Sir:

                    You request the opinion of this department upon
       the constitutionality    of House Bill Ho. 309 of the 50th
       Legislature,    a copy of which Bill accompanies your request.
                         The Title   to th’e Bill    Is es follows:
                        “An Act amending Article       480e, Penal Code,
                  1925, to make it the duty of the Came, Fish and
                  Oyster Commission to enforce the provisions
                  thereof;   providing    for remission of fines and
                  penalt les collected      thereunder end deposit there-
                  of; repealing    conflicting     laws end declaring en
                  emergency.
                    There is no Article 48Ce Penal Code 1925. Arti-
        cle  480e of the Penal Code as codified  in Vernon’s Texas
       Statutes    is the Article to be amended. This is made clear
       in Section 1 of the body of the Act which ldentif ies the
       Article   with House Bill 29, Second Called Session,  4lst
       Legislature,    ch. 3, p. 4.
                  The Title  should be emended so es to emend Hmse
        Bill 29, Chapter 3, Second Celled Session hlst Legislature
        rather then ‘Article  480e Penal Code 1925.”
                  Section 1 of the body of the Bill should be e-
        mended to correspond with the Title es to the statute being
        emended.




        ‘     .
               fP   ’                      ,(-.\
                                            ._,



Hoaoreble   Tom Martin - phge 2


           With the changes above suggested,   the Bill,   if
enacted Into law, would be valid es egalnst    any constltu-
tlonal objection.
                              SUMMARY
          House Bill No. 309 of the 50th Lsgisle-
     ture is defective    in that the Title purports
     to emend "Article    48Oe, Penal Code 1925," end
     there is no such Article      in the Penal Code of
     1925.  The   Title  should   be re-written to emend
     House Bill 29, Chapter 3, Second Celled Ses-
     sion &lst Iegisleture,     end Section 1 of the
     body of the Bill changed accordingly.       With
     the changes suggested the Bill would be free
     from constitutional    vice.
                                       Yours very truly
                                  ATTORNEY(SNERAL OF TEXkS


                                  By    &Jr
                                       Ocie Speer     Ad%9
03:WB                                  Assistant